Exhibit 10.82

 

LOGO [g298119ex10_79.jpg]

    Notice of Restricted Stock Unit Grant     Name   Michael W. Kramer   
Employee ID   Date of Grant   December 5, 2011   

Number of Restricted Stock Units Granted

750,000

Restricted Stock Unit Grant

Subject to the terms of this Notice of Restricted Stock Unit Grant (“Notice”),
the Company hereby grants Michael W. Kramer (“You” or “Your”) the number of
restricted stock units listed above. Each restricted stock unit shall at all
times be deemed to have a value equal to the then-current fair market value of
one share of Common Stock.

Definitions

For purposes of this Notice, unless the context requires otherwise, the
following terms shall have the meanings indicated below:

“Board” shall mean the Board of Directors of the Company.

“Change in Control” shall mean a change of ownership, a change of effective
control, or a change in ownership of a substantial portion of the assets of the
Company.

 

  (a) A Change of ownership occurs on the date that a person or persons acting
as a group acquires ownership of stock of the Company that together with stock
held by such person or group constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company.

 

  (b) Notwithstanding whether the Company has undergone a change of ownership, a
change of effective control occurs (a) when a person or persons acting as a
group acquires within a 12-month period 30 percent of the total voting power of
the stock of the Company or (b) a majority of the Board of Directors is replaced
within 12 months if not previously approved by a majority of the members. A
change in effective control also may occur in any transaction in which either of
the two corporations involved in the transaction has a Change in Control Event,
i.e. multiple change in control events. For purposes of this Section 2, any
acquisition by the Company of its own stock within a 12-month period, either
through a transaction or series of transactions, that, immediately following
such acquisition, results in the total voting power of a person or persons
acting as a group to equal or exceed 30 percent of the total voting power of the
stock of the Company will not constitute a change in effective control of the
Company.

 

  (c) A Change in ownership of a substantial portion of the Company’s assets
occurs when a person or persons acting as a group acquires assets that have a
total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all assets of the Company immediately prior to the
acquisition. A transfer of assets by the Company is not treated as a change in
the ownership of such assets if the assets are transferred to –

 

  (i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

  (ii) An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;

 

  (iii) A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or

 

1



--------------------------------------------------------------------------------

  (iv) An entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in paragraph
(iii).

Persons will not be considered to be acting as a group solely because they
purchase assets of the Company at the same time, or as a result of the same
public offering; however, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of assets, or similar business transaction with the
Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall mean J. C. Penney Company, Inc., the Corporation or any
successor thereto, for whom the services are performed and with respect to whom
the legally binding right to compensation arises, and all persons with whom the
Corporation would be considered a single employer under Code section 414(b)
(employees of controlled group of corporations), and all persons with whom the
Corporation would be considered a single employer under Code section 414(c)
(employees of partnerships, proprietorships, etc., under common control), using
the “at least 50 percent” ownership standard, within the meaning of Code
Section 409A and Treasury Regulation section 1.409A-1(h)(3) or any successor
thereto.

“Common Stock” shall mean the $0.50 par value common stock of the Company.

“Corporation” shall mean J. C. Penney Corporation, Inc.

“Disability” shall mean that You are totally and permanently disabled within the
meaning of the Social Security Act (“Act”), provided that You have either
(a) qualified for disability insurance benefits under such Act, or (b) in the
opinion of the organization that administers the Company’s disability plans, You
have a disability which would entitle You to such disability insurance benefits
except for the fact that You do not have sufficient quarters of coverage or have
not satisfied any age requirements under such law.

“Fair Market Value” of the Common Stock on any date shall be the closing price
on such date as reported in the composite transaction table covering
transactions of New York Stock Exchange (“Exchange”) listed securities, or if
such Exchange is closed, or if the Common Stock does not trade on such date, the
closing price reported in the composite transaction table on the last trading
date immediately preceding such date, or such other amount as the Board may
ascertain reasonably to represent such fair market value; provided however, that
such determination shall be in accordance with the requirements of Treasury
Regulation section 1.409A-1(b)(5)(iv), or its successor.

“Good Reason” shall mean a condition resulting from any of the actions listed
below taken by the Company that is directed at You without Your consent:

 

  (a) a material decrease in Your salary or incentive compensation opportunity
(the amount paid at target as a percentage of salary under the Corporation’s
Management Incentive Compensation Program or any successor program then in
effect); or

 

  (b) failure by the Company to pay You a material portion of Your current base
salary, or incentive compensation within seven days of its due date; or

 

  (c) a material adverse change in reporting responsibilities, duties, or
authority; or

 

  (d) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom You are required to report without a corresponding increase
in Your authority, duties or responsibilities; or

 

  (e) a requirement that You report to a corporate officer or employee other
than the Chief Executive Officer of the Company; or

 

  (f) a material diminution in the budget over which You retain authority; or

 

  (g) the Company requires You to change Your principal location of work to a
location more than 50 miles from the location thereof immediately prior to such
change; or

 

2



--------------------------------------------------------------------------------

  (h) discontinuance of any material paid time off policy, fringe benefit,
welfare benefit, incentive compensation, equity compensation, or Retirement plan
(without substantially equivalent compensating remuneration or a plan or policy
providing substantially similar benefits) in which You participate or any action
that materially reduces Your benefits or payments under such plans;

provided, however, that You must provide notice to the Corporation of the
existence of any condition described above within 90 days of the initial
existence of the condition, upon the notice of which the Corporation shall have
30 days during which it or Company may remedy the condition. Any separation from
service as a result of a Good Reason condition must occur as of the later of
(i) two years after the Change in Control, or (ii) 180 days after the initial
existence of the condition described in (a) through (h) above that constitutes
“Good Reason.”

“Involuntary Separation from Service” shall mean Your separation from service
due to the independent exercise of the unilateral authority of the Company to
terminate Your services, other than due to Your implicit or explicit request,
where You were willing and able to continue performing services, within the
meaning of Code Section 409A and Treasury Regulation section 1.409A-1(n)(1) or
any successor thereto.

“Summary Dismissal” shall mean a termination due to:

 

  (a) any willful or negligent material violation of any applicable securities
laws (including the Sarbanes-Oxley Act of 2002);

 

  (b) any intentional act of fraud or embezzlement from the Company;

 

  (c) a conviction of or entering into a plea of nolo contendere to a felony
that occurs during or in the course of Your employment with the Corporation;

 

  (d) any breach of a written covenant or agreement with the Corporation, which
is material and which is not cured within 30 days after written notice thereof
from the Corporation; or

 

  (e) Your willful and continued failure to substantially perform Your duties
for the Corporation (other than as a result of incapacity due to physical or
mental illness) or to materially comply with Corporation or Company policy after
written notice, in either case, from the Corporation and a 30-day opportunity to
cure.

For purposes hereof, an act, or failure to act, shall not be deemed to be
“willful” or “intentional” unless it is done, or omitted to be done, by You in
bad faith or without a reasonable belief that the action or omission was in the
best interests of the Corporation.

Vesting of Your Restricted Stock Units

The restricted stock units shall vest, and the restrictions on Your restricted
stock units shall lapse, according to the following vesting schedule, PROVIDED
YOU REMAIN CONTINUOUSLY EMPLOYED BY THE COMPANY THROUGH THE VESTING DATE (unless
Your employment terminates due to Your Disability, death, or if You are party to
an Executive Termination Pay Agreement (“ETPA”), an Involuntary Separation from
Service without Cause as defined in the ETPA).

 

Vesting Date

   Percent
Vesting  

December 5, 2015

     33-1/3 % 

December 5, 2016

     33-1/3 % 

December 5, 2017

     33-1/3 % 

Your vested restricted stock units shall be paid out in shares of Common Stock
as soon as practicable on or following the earlier of (i) Your termination of
employment as a result of Your Disability, death, or (ii) the applicable vesting
date provided in the vesting table above. Notwithstanding the foregoing, if You
are a specified employee as defined under Section 409A of the Code and the
related Treasury regulations thereunder and any portion of Your restricted stock
unit award is, or becomes subject to the requirements of section 409A of the
Code, Your vested restricted stock units shall be paid out in shares of Common
Stock as soon as practicable following the earlier of (i) the date that is six
months following Your termination of service due to Retirement, Disability, or
job restructuring/reduction in force/unit closing, (ii) the date of Your death,
or (iii) the applicable vesting date provided in the vesting table above. You
shall not be allowed to defer the payment of Your shares of Common Stock to a
later date.

 

3



--------------------------------------------------------------------------------

Dividend Equivalents

You shall not have any rights as a stockholder until Your restricted stock units
vest and You are issued shares of Common Stock in cancellation of the vested
restricted stock units. You will, however, accrue dividend equivalents on the
unvested restricted stock units in the amount of any quarterly dividend declared
on the Common Stock. Dividend equivalents shall continue to accrue until Your
restricted stock units vest and You receive actual shares of Common Stock in
cancellation of the vested restricted stock units. The dividend equivalents
shall be credited as additional restricted stock units in Your account to be
paid out in shares of Common Stock on the vesting date along with the restricted
stock units to which they relate. The number of additional restricted stock
units to be credited to Your account shall be determined by dividing the
aggregate dividend payable with respect to the number of restricted stock units
in Your account by the Fair Market Value of the Common Stock on the dividend
record date. The additional restricted stock units credited to Your account are
subject to all of the terms and conditions of this restricted stock unit award
and You shall forfeit Your additional restricted stock units in the event that
You forfeit the restricted stock units to which they relate.

Acceleration of Vesting

If prior to December 5, 2017 Your employment is terminated as a result of Your
death or Disability, You shall be entitled to a prorated number of restricted
stock units. The proration shall be based on the ratio of (a) the number of
calendar days from the Date of Grant to the effective date of termination to
(b) the total number of calendar days in the vesting period. The number of
restricted stock units that have already vested shall be subtracted from the
prorated amount and the remaining prorated restricted stock units shall
immediately vest. The prorated number of restricted stock units to which You are
entitled will be distributed as provided in “Vesting of Your Restricted Stock
Units” above. Any restricted stock units which have not already vested or for
which vesting is not accelerated shall be cancelled on such employment
termination.

If You are a party to an ETPA on the date Your employment with the Company is
terminated and Your employment terminates due to an Involuntary Separation from
Service without Cause under, and as defined in, the ETPA, You shall be entitled
to a prorated number of restricted stock units. The proration shall be based on
the ratio of (a) the number of calendar days from the Date of Grant to the
effective date of termination to (b) the total number of calendar days in the
vesting period. The number of restricted stock units that have already vested
shall be subtracted from the prorated amount and the remaining prorated
restricted stock units shall immediately vest and be payable in shares of
jcpenney Common Stock, subject to (a) the execution and delivery of a release in
such form as may be required by the Company and (b) the expiration of the
applicable revocation period for such release. If You fail to timely execute and
deliver the required release or You revoke Your release before the expiration of
the applicable revocation period, Your restricted stock units shall be forfeited
and cancelled. The prorated number of restricted stock units to which You are
entitled will be distributed as provided in “Vesting of Your Restricted Stock
Units” above. Any restricted stock units which have not already vested or for
which vesting is not accelerated shall be cancelled on such employment
termination.

If following a Change in Control You experience an Involuntary Separation from
Service by the Company for any reason other than Summary Dismissal within two
years of such Change in Control, or You terminate Your employment for Good
Reason, then the restrictions shall lapse with respect to all unvested
restricted stock units and the restricted stock units shall become fully vested
and nonforfeitable on the date of any such termination of Your employment. The
number of restricted stock units to which You are entitled will be distributed
as provided in “Vesting of Your Restricted Stock Units” above.

You may designate a beneficiary to receive any shares of Common Stock in which
You may vest if Your employment is terminated as a result of Your death by
completing a beneficiary designation form in such form as may be prescribed from
time to time by the Company. The beneficiary listed on Your beneficiary
designation form shall receive the vested shares covered by the restricted stock
unit award in the case of termination of employment due to death.

If Your employment terminates for any reason other than those specified above,
any unvested restricted stock units shall be cancelled on the effective date of
termination.

Recoupment

Equity awards are subject to the Company’s currently effective recoupment
policy, as that policy may be amended from time to time by the Board or
applicable statute or regulations. Under the recoupment policy, the Human
Resources and Compensation Committee of the Board may require the Company, to
the extent permitted by law, to cancel any of Your outstanding equity awards,
including both vested and unvested awards, and/or to recover financial proceeds
realized from the exercise of awards in

 

4



--------------------------------------------------------------------------------

the event of (i) a financial restatement arising out of the willful actions,
including without limitation fraud or intentional misconduct, or gross
negligence of any participant in the Company’s compensation plans or programs,
including without limitation, cash bonus and stock incentive plans, welfare
plans, or deferred compensation plans, or (ii) other events as established by
applicable statute or regulations.

Taxes and Withholding

The vesting of any restricted stock units and the related issuance of shares of
Common Stock shall be subject to the satisfaction of all applicable federal,
state and local income and employment tax withholding requirements. Your
withholding rate with respect to this award may not be higher than the minimum
statutory rate. The Company shall retain and cancel the number of issued shares
equal to the value of the required minimum tax withholding in payment of the
required minimum tax withholding due or shall require that You satisfy the
required minimum tax withholding, if any, or any other applicable federal, state
or local income or employment tax withholding by such other means as the
Company, in its sole discretion, deems reasonable.

Changes in Capitalization and Similar Changes

In the event of any change in the number of shares of Common Stock outstanding,
or the assumption and conversion of this restricted stock unit award, by reason
of any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or exchange of shares, an equitable and proportionate adjustment
shall be made to the number and class of shares which may be issued on vesting
of the restricted stock units in this Notice.

Miscellaneous

 

  (a) Dispute Resolution. Any dispute between the parties under this Notice
shall be resolved (except as provided below) through informal arbitration by an
arbitrator selected under the rules of the American Arbitration Association for
arbitration of employment disputes (located in the city in which the Company’s
principal executive offices are based) and the arbitration shall be conducted in
that location under the rules of said Association. Each party shall be entitled
to present evidence and argument to the arbitrator. The arbitrator shall have
the right only to interpret and apply the provisions of this Notice and may not
change any of its provisions. The arbitrator shall permit reasonable pre-hearing
discovery of facts, to the extent necessary to establish a claim or a defense to
a claim, subject to supervision by the arbitrator. The determination of the
arbitrator shall be conclusive and binding upon the parties and judgment upon
the same may be entered in any court having jurisdiction thereof. The arbitrator
shall give written notice to the parties stating the arbitrator’s determination,
and shall furnish to each party a signed copy of such determination. The
expenses of arbitration shall be borne equally by the Company and You or as the
arbitrator equitably determines consistent with the application of state or
federal law; provided, however, that Your share of such expenses shall not
exceed the maximum permitted by law. To the extent applicable, in accordance
with Code section 409A and Treasury Regulation section 1.409A-3(i)(1)(iv)(A) or
any successor thereto, any payments or reimbursement of arbitration expenses
which the Company is required to make under the foregoing provision shall meet
the requirements below. The Company shall reimburse You for any such expenses,
promptly upon delivery of reasonable documentation, provided, however, all
invoices for reimbursement of expenses must be submitted to the Company and paid
in a lump sum payment by the end of the calendar year following the calendar
year in which the expense was incurred. All expenses must be incurred within a
20 year period following Your separation from service as defined in section 409A
of the Code an dteh applicable Treasury regulations thereunder. The amount of
expenses paid or eligible for reimbursement in one year under this Section
governing the resolution of disputes under this Notice shall not affect the
expenses paid or eligible for reimbursement in any other taxable year. The right
to payment or reimbursement under this Section governing the resolution of
disputes under this Notice shall not be subject to liquidation or exchange for
another benefit.

Any arbitration or action pursuant to this Section governing the resolution of
disputes under this Notice shall be governed by and construed in accordance with
the substantive laws of the State of Delaware and, where applicable, federal
law, without giving effect to the principles of conflict of laws of such State.
The mandatory arbitration provisions of this Section shall supersede in their
entirety the J.C. Penney Alternative, a dispute resolution program generally
applicable to employment terminations.

 

  (b) No Right to Continued Employment. Nothing in this award shall confer on
You any right to continue in the employ of the Company or affect in any way the
right of the Company to terminate Your employment without prior notice, at any
time, for any reason, or for no reason.

 

5



--------------------------------------------------------------------------------

  (c) Unsecured General Creditor. Neither You nor Your beneficiaries, heirs,
successors and assigns shall have a legal or equitable right, interest or claim
in any property or assets of the Company. For purposes of the payments under
this Notice, any of the Company’s assets shall remain assets of the Company and
the Company’s obligation under this Notice shall be merely that of an unfunded
and unsecured promise to issue shares of Common Stock to You in the future
pursuant to the terms of this Notice.

 

  (d) Transferability of Your Restricted Stock Units. The restricted stock unit
granted hereunder is non-transferable.

 

  (e) Cessation of Obligation. The Company’s liability shall be defined only by
this Notice. Upon distribution to You of all shares of Common Stock due under
this Notice, all responsibilities and obligations of the Company shall be
fulfilled and You shall have no further claims against the Company for further
performance under this Notice.

 

  (f) Effect on Other Benefits. The value of the shares of Common Stock covered
by this restricted stock unit award shall not be included as compensation or
earnings for purposes of any other compensation, Retirement, or benefit plan
offered to Company associates.

 

  (g) Administration. This Notice shall be administered by the Board, or its
designee. The Board, or its designee, has full authority and discretion to
decide all matters relating to the administration and interpretation of this
Notice. The Board’s, or its designee’s, determinations shall be final,
conclusive, and binding on You and Your heirs, legatees and designees.

 

  (h) Entire Notice and Governing Law. This Notice constitutes the entire
agreement between You and the Company with respect to the subject matter hereof
and supersedes in its entirety all prior undertakings and agreements between You
and the Company with respect to the subject matter hereof, and may not be
modified adversely to Your interest except by means of a writing signed by the
You and the Company. Nothing in this Notice (except as expressly provided
herein) is intended to confer any rights or remedies on any person other than
You and the Company. This restricted stock unit award shall be governed by the
internal laws of the State of Delaware, regardless of the dictates of Delaware
conflict of laws provisions.

 

  (i) Interpretive Matters. The captions and headings used in this Notice are
inserted for convenience and shall not be deemed a part of the award or this
Notice for construction or interpretation.

 

  (j) Notice. For all purposes of this Notice, all communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service, addressed to the Company at its
principal executive office, c/o the Company’s General Counsel, and to You at
Your principal residence, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of change of address shall be effective only on receipt.

 

  (k) Severability and Reformation. The Company intends all provisions of this
Notice to be enforced to the fullest extent permitted by law. Accordingly,
should a court of competent jurisdiction determine that the scope of any
provision of this Notice is too broad to be enforced as written, the court
should reform the provision to such narrower scope as it determines to be
enforceable. If, however, any provision of this Notice is held to be wholly
illegal, invalid, or unenforceable under present or future law, such provision
shall be fully severable and severed, and this Notice shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof, and the remaining provisions of this Notice shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance.

 

  (l) Counterparts. This Notice may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same Notice.

 

  (m)

Amendments; Waivers. This Notice may not be modified, amended, or terminated
except by an instrument in writing, approved by the Company and signed by You
and the Company. Failure on the part of either party to complain of any action
or omission, breach or default on the part of the other party, no matter how
long the same may continue, shall never be deemed to be a waiver of any rights
or remedies hereunder, at law or in equity. The Executive or the

 

6



--------------------------------------------------------------------------------

  Company may waive compliance by the other party with any provision of this
Notice that such other party was or is obligated to comply with or perform only
through an executed writing; provided, however, that such waiver shall not
operate as a waiver of, or estoppel with respect to, any other or subsequent
failure.

 

  (n) No Inconsistent Actions. The parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action that is
inconsistent with the provisions or essential intent of this Notice.
Furthermore, it is the intent of the parties hereto to act in a fair and
reasonable manner with respect to the interpretation and application of the
provisions of this Notice.

 

7